Citation Nr: 0029874	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for drug abuse.  

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from November 1961 to August 
1962 and a prior period of active duty for training (ACDUTRA) 
from January to July 1960.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the veteran's claims of entitlement to 
service connection for drug abuse, a stomach disorder, and a 
heart disorder.  A notice of disagreement was received in May 
1998.  A statement of the case was issued in May 1998.  A 
substantive appeal was received from the veteran in July 
1998.  Hearings were held at the RO in October 1998, and 
before the undersigned Veterans Law Judge at the RO (i.e. a 
Travel Board hearing) in June 1999. 


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran began abusing drugs in service after sustaining a 
forearm injury or that drug abuse is in any way related to 
his service-connected scar of the right forearm.

2.  The medical evidence of record does not demonstrate that 
the veteran suffers from a stomach disorder related to 
service or to drug abuse incurred in service or otherwise.  

3.  The medical evidence of record does not demonstrate that 
the veteran suffers from a heart disorder, that he was 
diagnosed with a cardiovascular disorder within a year of 
separating from service, or that any such disorder is related 
to drug abuse or was otherwise incurred in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for drug abuse is not 
warranted.  38 U.S.C.A. §§ 1131 (West 1991).

2.  Entitlement to service connection for a stomach disorder 
is not warranted.  38 U.S.C.A. §§ 1131 (West 1991).

3.  Entitlement to service connection for a heart disorder is 
not warranted.  38 U.S.C.A. §§ 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction and Factual background

As noted, the veteran had active service from November 1961 
to August 1962 and a prior period of ACDUTRA from January to 
July 1960.  He and his representative contend, in substance, 
that service connection is warranted for drug abuse, a 
stomach disorder, and a heart disorder.  Specifically, they 
contend that as a result of an inservice forearm injury, the 
veteran was given medication, began to abuse this medication 
in service and thereafter, and that this led to stomach and 
heart disorders.  

The veteran's service medical records are negative for 
treatment or diagnoses of drug abuse, a stomach disorder, or 
a heart disorder.  It is noted that on the report of medical 
history filled out in conjunction with the veteran's 
separation examination, the veteran report of having had or 
then having pain or pressure in his chest.  However, his 
heart was found to be normal on separation examination, and 
his blood pressure was 112/74 at the time.  As well, during 
this examination, the veteran was found to have a normal 
abdomen and there is absolutely no indication that the 
veteran was abusing drugs.  

The Board does note that these service medical records 
reflect that in February 1962 the veteran sustained a 
laceration in his left [sic] arm from glass about 30 minutes 
previously.  An examination revealed flexor tenderness.  The 
median nerve was intact, and the grip was good.  The wound 
was noted to be "okay," and the veteran was advised to keep 
his arm splinted.  A subsequent February 1962 notation 
indicates that the veteran's sutures were removed, revealing 
a nicely healed wound. On a June 1962 separation physical 
examination, it was noted that the veteran had scars on his 
right forearm.  There is no indication that the veteran was 
prescribed medication or took medication during the course of 
his treatment for this injury.  In any event, a June 1996 
rating decision granted the veteran's claim of entitlement to 
service connection for a scar of the right forearm.

Post-service medical evidence reflects that the veteran's 
chest was normal on VA X-rays taken in September 1968.  An 
examination conducted at that time found the veteran's 
abdomen and heart to be normal, and his blood pressure was 
110/70 at the time. 

VA medical records also reflect that in January 1997, the 
veteran presented complaining of "heart pain" but that 
there was no acute cardiopulmonary disease found on radiology 
consultation.  

In February 1997 the veteran presented with complaints of 
gastrointestinal distress, and was diagnosed with 
questionable gas and ulcer disease; he was scheduled for a 
upper gastrointestinal (UGI) series.  The report of a March 
1997 UGI series reflects that there was no evidence of peptic 
ulcer disease.  

In June 1997, medical records dated from May 1990 to 
September 1995 from the Arizona Department of Corrections 
were received.  The records show multiple complaints of 
gastrointestinal distress and chest pain.  Specifically, in 
March 1991 the veteran presented with a complaint of upper 
chest pain.  His blood pressure was 110/78 at the time, with 
a regular heart rhythm and rate noted.  He was diagnosed with 
atypical chest pain, questionable anxiety.  Similar findings 
were made in May 1991, and X-rays of the chest taken at that 
time were normal.  

In June 1991, the veteran was seen for complaints of 
"gastric upsets" and constipation, and was given antacid 
tablets.  In December 1991 he was seen complaining of lower 
outer quadrant pain and was diagnosed with gastritis, and in 
January 1992 presented complaining of increased left outer 
quadrant pain, was again diagnosed with gastritis, and was 
prescribed medication.  In March 1992, another UGI series was 
accomplished.  The examiner's impression was that there was 
slight duodenal irritability which may or may not correlate 
with the veteran's symptoms; the study was essentially 
normal.  In June 1992, the veteran presented with a complaint 
of abdominal cramping and was diagnosed with probable 
duodenitis.  

Chest X-rays taken in April 1993 showed a normal cardiac 
silhouette and pulmonary vascular pattern; in sum, the report 
notes, a normal chest was shown.  In August 1993 the veteran 
presented with complaints of left sided stomach pain, and was 
assessed with left abdominal pain after meals.  In June 1994, 
he was seen with chest pain and was diagnosed with same.  

VA outpatient treatment records further reflect that in June 
1997 the veteran reported improved abdominal pain with 
medication; the negative March 1997 UGI series was noted, and 
the veteran was diagnosed with questionable heartburn.  In 
August 1997, the veteran presented with abdominal pain 
assessed as being most likely neuropathic in origin and not 
consistent with cardiac pain.  In October 1997, he again 
presented with chronic left upper and lower quadrant pain, 
and was assessed with abdominal pain with possible etiologies 
including neuropathic pain secondary to scar tissue; 
diverticulitis was ruled out.  

A November 1998 VA medical record reflects that the veteran 
presented with abdominal and chest pain.  A remote history of 
a stab wound to the left flank was noted, and examination of 
the abdomen revealed no organomegaly, guarding, rebound, or 
tenderness.  The veteran was diagnosed with abdominal pain 
with constipation, and very atypical chest pain unlikely to 
be of cardiac origin.  Chest X-rays taken that month were 
normal.  

A July 1998 VA medical record reflects that the veteran 
presented with multiple somatic complaints including 
continued abdominal pain, noted to be situated over an 
abdominal scar which was noted to be secondary to exploration 
following a knife wound.  Atypical chest pain which had 
resolved was also noted, and hypertension and heart disease 
were ruled out.  Examination of the abdomen revealed no 
hernias throughout the incision site, no organomegaly, 
guarding, or rebound.  The impression listed was somatic 
complaints without objective findings.  

During the October 1998 RO hearing, the veteran and his 
representative related that the veteran became addicted to 
drugs given to him in service in the course of treating his 
lacerated arm, and that drug abuse has led to other medical 
problems.  

The report of a routine follow up examination conducted in 
January 1999 reflects that the veteran related that his chest 
and abdominal pain was caused by the stress of military 
service which resulted in his substance abuse.  Active 
problems listed included abdominal and atypical chest pain.   

During the June 1999 Travel Board hearing, the veteran 
testified that he was given medication in service subsequent 
to suffering a laceration injury to his right forearm and 
became addicted to painkillers and Valium.  He testified that 
his drug abuse caused stomach and heart disorders, and noted 
that after leaving service in 1962 he was "strung out on 
drugs" and was hospitalized at a VA facility in 1963 or 1964 
for two weeks for a drug overdose.  The veteran related that 
drug abuse ultimately resulted in his incarceration, loss of 
his house, and loss of his family.  He indicated that he was 
no longer abusing drugs.



Analysis

Generally, applicable law provides that service connection 
will be granted if it is shown that a particular disease or 
injury resulting in disability was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a cardiovascular disorder 
became manifest to a compensable degree within one year of 
active duty it shall be considered to have been incurred in 
that period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.309 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active miliary, 
naval, or air service.  38 U.S.C.A. § 101(16) (West 1991 & 
Supp. 1999).  However, the law further provides that service 
connection may be granted, and compensation paid, only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a) (1999).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs. 38 U.S.C.A. § 105(a) (West 1991).

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  

In January 1997, a VA General Counsel opinion concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.  See VAOPGCPREC 2-97 (Jan. 16, 
1997).

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet. App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; the statutes 
only prohibited the payment of compensation for disability 
due to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

The Board finds that the veteran's claims of entitlement to 
service connection for drug abuse, a stomach disorder, and a 
heart disorder must be denied.  Initially, it is noted that 
there is no indication that the veteran began abusing drugs 
while being treated in service for, or subsequent to 
treatment for, his forearm laceration, the residual of which 
(the scar) was ultimately service-connected.  In fact, the 
service medical records are negative for drug abuse or use in 
general, a stomach disorder, or a heart disorder.

As well, there is no medical evidence of record indicating 
that the veteran currently abuses drugs, suffers from the 
residuals of drug abuse, or that any past or present abuse of 
drugs is or was related in any way to his military service or 
service-connected scar of the right forearm.  

Further, the medical evidence indicates that the veteran does 
not suffer from a heart disorder, related to service, drug 
abuse, or otherwise, or that one was diagnosed within a year 
of his separation from service.  While the record reflects 
that the veteran has been seen on several occasions with 
complaints of chest pain, heart disease and hypertension have 
been specifically ruled out, and examiners have indicated 
that the chest pain is of non-cardiac origin.  

Regarding a stomach disorder, the Board notes that while the 
veteran has been diagnosed with gastritis and probable 
duodenitis, there is no indication that these disabilities 
are related in any way to the veteran's service or to drug 
abuse of service origin or otherwise.  

That said (i.e. that the medical evidence does not 
demonstrate that drug abuse is/was related to a service-
connected disability, or that a stomach or heart disorder is 
related to service in general) the Board points out that 
service connection for drug abuse in and of itself, unrelated 
to a service connected disability, is precluded by law; and 
service connection for stomach and heart disorders is 
precluded as a matter of law if such claims are based on a 
theory that drug abuse, incurred in or aggravated by service, 
caused these disorders. VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-
98 (1998).  

The law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(a); VAOPGCPREC 7-99. 

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for drug abuse, a 
stomach disorder, and a heart disorder.  This conclusion is 
in part based on the fact that it has not been established 
that the veteran currently suffers from drug abuse or a heart 
disorder, or that he suffers from any of these disabilities 
related in any way to service.  This conclusion is more 
importantly based on the fact that there is absolutely no 
indication that, as a result of his inservice forearm injury, 
the veteran began abusing drugs.  

Primarily because of this latter reason, the Board finds that 
rendering a decision on these claims is permissible, without 
any further assistance to the veteran, to include the 
accomplishment of a medical examination, because there is no 
reasonable possibility that such assistance would aid the 
veteran in the establishment of entitlement to service 
connection for these alleged disabilities, even if any 
disability was diagnosed.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).

Finally, the Board notes that the RO, in the currently 
appealed September 1997 decision, denied the claims for 
service connection for stomach disorder and a heart disorder 
as not well-grounded, while the Board is denying these claims 
"on the merits," in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, which essentially eliminates 
the legal requirement to submit a well-grounded claim prior 
to adjudication on the merits.  That notwithstanding, the 
Board finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above, the outcome is 
the same whether the claims are considered on the merits or 
under the now obsolete "well-grounded" analysis.  Thus, to 
remand this case to the RO for consideration of the now 
correct legal standard would be pointless and, in light of 
the above discussion, would not result in a determination 
favorable to the veteran.  See VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92), 57 Fed. Reg. 49747 (1992); cf. Edenfield v. Brown, 8 
Vet. App 384 (1995).


ORDER

Service connection for drug abuse is denied.

Service connection for a stomach disorder is denied.

Service connection for a heart disorder is denied.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


